La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal Supremo.
Una vez más nuestro sistema de impartir justicia se confronta con la posibilidad de que la aplicación literal e inflexible de una disposición penal a unos hechos en espe-cífico pueda producir una grave injusticia, minando y soca-vando así la fe del Pueblo en el sistema.
Nos toca, pues, aclarar un error en la codificación que aparecía en Leyes de Puerto Rico Anotadas (L.P.R.A.) rela-tiva al beneficio de sentencia suspendida por infracción a la Ley de Armas de Puerto Rico, Ley Núm. 17 de 19 de enero de 1951, según enmendada, 25 L.P.R.A. sec. 411 et seq. (en adelante Ley de Armas). Además, debemos deter-minar cuál ha de ser la aplicación correcta del Art. 2 de la Ley de Sentencia Suspendida y Libertad a Prueba, Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. sec. 1027 (en adelante la Ley o la Ley de Senten-cia Suspendida), cuando coexisten sentencias por varios delitos, algunos de los cuales están excluidos de los benefi-cios de la ley.
*716r — I

Breve exposición de hechos

Las peticionarias Blanca Iris, Marta y Lydia Molina Vi-rola fueron acusadas por tentativa de asesinato,(1) y dos (2) infracciones a la Ley de Armas: Art. 6 (25 L.P.R.A. sec. 416), posesión de revólver o arma de fuego sin licencia, y Art. 8 (25 L.P.R.A. sec. 418), portación sin licencia de ar-mas cargadas o sus municiones a la vez. Estos delitos, con-forme al pliego acusatorio, fueron cometidos al haber ac-tuado todas en concierto y común acuerdo con dos (2) sujetos que nunca fueron identificados. Los dos (2) desco-nocidos fueron quienes dispararon las dos (2) armas de fuego contra los perjudicados. Blanca Iris también fue acu-sada de un (1) cargo por amenaza(2) y tres (3) por altera-ción a la paz.(3) Además, a su hermana Lydia se le imputó un cargo por daños a la propiedad ajena.(4)
Las acusadas renunciaron a su derecho a juicio por jurado. Luego de concluido el desfile de prueba, fueron en-contradas culpables de todos los cargos imputados. Incon-formes, las tres (3) hermanas presentaron un escrito de apelación y el foro de instancia, previo al pago de fianza, ordenó su libertad condicional mientras durase el proceso apelativo.
Mediante Sentencia de 21 de enero de 1993, el Tribunal de Apelaciones, Sección Sur, confirmó todas las sentencias, excepto aquella dictada contra Blanca Iris Molina Virola por el delito de amenaza por cuanto el fiscal no pasó prueba alguna sobre la comisión de este delito. En recon-sideración, el Tribunal de Apelaciones sostuvo su decisión de no intervenir con la apreciación de la prueba que hizo el tribunal de instancia.
*717Las tres (3) hermanas presentaron una petición de certiorari. Nos solicitaron la revocación del fallo condena-torio o que ordenásemos la celebración de un nuevo juicio. El 25 de marzo de 1993 denegamos el recurso. Las peticio-narias solicitaron reconsideración. Plantearon que ellas hubiesen cualificado para cumplir su pena en probatoria. No obstante, el juez de instancia ordenó su ingreso a la cárcel por entender que está “prohibido por ley conceder el régimen de sentencia suspendida en las sentencias im-puestas en los casos de violación a la Ley de Armas”. Apén-dice, pág. 76.
El 7 de mayo de 1993 emitimos una orden dirigida al Procurador General para que mostrara causa por la cual no debíamos expedir el recurso y dictar sentencia que con-firmara la emitida por el foro de instancia, pero que devol-viera el caso a dicho foro para que se determine si las tres (3) acusadas cualifican para el beneficio de la sentencia suspendida con respecto a los delitos por los que resultaron convictas. El Procurador General ha comparecido. Resolve-mos según lo intimado.
HH HH

La Ley de Sentencia Suspendida

La Ley de Sentencia Suspendida provee una medida alterna a la pena de cárcel. Los términos “sentencia suspendida” y “libertad a prueba” se utilizan indistintamente. Este beneficio también es conocido como probatoria, término este que tiene su raíz en la palabra inglesa probation.(5) A su vez, éste se deriva del latín probado que significa “prueba”. Se dice que este término
... fue acuñado en 1841 por John Augustus', un zapatero de Boston quien tomó a cargo un convicto con problemas de alcoho-*718lismo por entender que existían posibilidades de rehabilitación para ayudarlo a cambio de la ejecución de la sentencia. Con base en esta experiencia expandió el ámbito de ejecución de la medida en número y clase al abrir las facilidades de mujeres y jóvenes. O.E. Resumil de Sanfilippo, Criminología General, 2da ed., Río Piedras, Ed. U.P.R., 1992, pág. 187.
Mediante la concesión del beneficio de la libertad a prueba, el tribunal suspende la ejecución de la sentencia y permite al convicto de delito quedar en libertad durante todo o parte del término de la pena, sujeto a que éste observe buena conducta y cumpla con todas aquellas restricciones que el tribunal le imponga.(6) El cumplimiento cabal de las condiciones será supervisado por los oficiales probatorios.
De incumplirse una de éstas, el período cumplido en libertad no se abonará al tiempo que habrá de pasar en reclusión una vez revocada la concesión de la medida y comenzará el término fijado para la pena institucional.
Esta medida se fundamenta en un sistema de dúplice finalidad. De un lado, investigar al autor de conducta punible con anterioridad a la selección de la modalidad de ejecución de la sentencia, de manera que el tribunal posea una información detallada sobre el historial personal del convicto y la etiología del delito; y del otro, conceder un tratamiento individualizado en libertad. Resumil de Sanfilippo, op. cit., pág. 188.
El propósito del mecanismo de la sentencia suspendida es lograr que un convicto de delito viva una vida productiva en la sociedad, alejado del trasiego delictivo, bajo un sistema de supervisión. Este mecanismo, además, representa una economía sustancial para el Estado y contribuye a resolver el serio problema de hacinamiento carcelario que padecemos. La Ley de Sentencia Suspendida es una ley de naturaleza remedial con un propósito *719rehabilitador. Pueblo v. Vega Vélez, 125 D.P.R. 188, 202 (1990).
El disfrute de una sentencia suspendida es un privilegio y no un derecho. Pueblo v. Torres Rivera, 137 D.P.R. 630 (1994); Pueblo v. Rivera, 79 D.P.R. 880, 881 (1957). Reiteradamente hemos expresado que la concesión de este privilegio cae dentro de la discreción del juez sentenciador.(7) Pueblo v. Torres Rivera, supra; Pueblo v. Acosta Torres, 92 D.P.R. 887, 894 (1965), y casos allí citados.
Examinados los principios generales sobre la Ley de Sentencia Suspendida, pasemos a considerar su interrela-ción con la Ley de Armas.
H-i HH I — i

Codificación errónea en la see. 1027 del Título 34 de Leyes de Puerto Rico Anotadas del Art. 6 de la Ley de Armas

(8)



A. Problema causado por la codificación errónea

La Ley Núm. 8 de 30 de noviembre de 1989 enmendó el Art. 2 de la Ley de Sentencia Suspendida, supra. Al incor-*720porarse dicha enmienda, el texto del Art. 2 en Leyes de Puerto Rico, en lo pertinente, establecía lo siguiente:
El Tribunal Superior podrá suspender los efectos de la sen-tencia que se hubiera dictado en todo caso de delito grave que no fuere asesinato, robo, incesto, extorsión, violación, crimen contra natura, actos lascivos o impúdicos cuando la víctima fuere un menor de 14 años, secuestro, escalamiento, incendio malicioso, sabotaje de servicios públicos esenciales, infracción a los Artículos 5, 6A en su modalidad de delito grave, 8 y 10 de la “Ley de Armas de Puerto Rico” .... (Énfasis suplido.) 1989 Leyes de Puerto Rico 617-618.
El Art. 6A de la Ley de Armas, 25 L.P.R.A. sec. 416a, en su modalidad grave, castiga a toda persona que ilegal-mente tenga, posea, guarde, almacene, alquile o mantenga bajo su custodia o control dos o más armas de fuego, o que ilegalmente facilite un arma de fuego a otra persona, espe-cialmente si el arma se usa en la comisión de un delito. El citado Art. 6A también contiene una modalidad menos grave para aquellos poseedores de armas de fuego con li-cencia expirada o cancelada que hayan solicitado su reno-vación dentro del término provisto por ley.
El texto del Art. 2 de la Ley de Sentencia Suspendida aparecía citado en el Código de Enjuiciamiento Criminal, 34 L.P.R.A. sec. 1027 (ed. 1991), de la forma siguiente:
El Tribunal Superior podrá suspender los efectos de la sen-tencia que se hubiera dictado en todo caso de delito grave que no fuere asesinato, robo, incesto, extorsión, violación, crimen contra natura, actos lascivos o impúdicos cuando la víctima fuere menor de 14 años, secuestro, escalamiento, incendio ma-licioso, sabotaje de servicios públicos esenciales, infracción a las sees. 415 y 416 del Título 25 en su modalidad de delito grave, 418 y 420 del propio título .... (Énfasis suplido.)
Debido a que el texto original de la enmienda al Art. 2 de la Ley de Sentencia Suspendida, supra, hace referencia al Art. 6A de la Ley de Armas, 25 L.P.R.A. sec. 416a, y no al Art. 6 de la referida ley, 25 L.P.R.A. sec. 416, la cita en 34 L.P.R.A. sec. 1027, que hacía referencia al Art. 6, era erró-*721nea y no correspondía a la ley según ésta fue aprobada, que es la ley oficial vigente. Este error fue corregido en el Su-plemento Acumulativo del Título 34 de L.P.R.A. para 1994, donde se hace mención a la see. 416a y no menciona la sec. 416.(9)
B. Explicación para el error en la codificación
En las anotaciones de la casa editorial Equity sobre el historial del Art. 2 de la Ley de Sentencia Suspendida, 34 L.P.R.A. sec. 1027 n., se publica la explicación siguiente:

Codificación.

En el primer párrafo, según enmendado por la Ley de Noviembre 30, 1989, Núm. 8, p. 616, se menciona el art. 6A de la “Ley de Armas de Puerto Rico”. Considerando que dicho artí-culo no existe, se ha codificado dicha cita como “sec. 416 del Título 25”. (Énfasis suplido.)
Debido a que el Art. 6 de la Ley de Armas, supra, era el único existente en 1989, los codificadores cometieron el error de adjudicar perfecta identidad entre éste y el citado Art. 6A. El Art. 6A fue añadido a la Ley de Armas en 1991. *722Ahora bien, para poder entender lo ocurrido e interpretar correctamente la intención legislativa es necesario que tra-cemos el historial legislativo de la citada Ley Núm. 8. Esta tuvo su origen en un anteproyecto de administración, el número de Fortaleza F 221, el cual fue presentado en am-bos cuerpos de la Asamblea Legislativa, Senado y Cámara de Representantes, en abril de 1989 durante la Primera Sesión Ordinaria de la Undécima Asamblea Legislativa. Como proyectos gemelos en ambos cuerpos se designaron con los números P. del S. 468 y P. de la C. 622.
Durante la misma Primera Sesión Ordinaria también se sometió otro anteproyecto de administración que corres-pondía a los proyectos gemelos P. del S. 453 y P. de la C. 621. Eran estos proyectos los que añadían el Art. 6A a la Ley de Armas, supra, a fin de castigar la posesión ilegal de dos (2) o más armas de fuego. La creación del Art. 6A era necesaria antes de poder excluir esta conducta de los bene-ficios de la Ley de Sentencia Suspendida. El P. del S. 468 fue aprobado por el Senado el 23 de junio de 1989 y por la Cámara de Representantes el 25 de octubre de 1989. El P. del S. 468 se convirtió en la Ley Núm. 8 de 30 de noviem-bre de 1989. El P. del S. 453, sin embargo, aunque fue aprobado por el Senado, la Cámara lo aprobó con enmiendas. Por esta razón la medida para crear el mencio-nado Art. 6A tuvo que ir a Conferencia, lo cual retrasó su eventual aprobación por casi dos (2) años. Finalmente se convirtió en la Ley Núm. 35 de 30 de julio de 1991.
Fue durante este lapso de tiempo, entre la aprobación de la Ley Núm. 8 en 1989 y la Ley Núm. 35 en 1991, que se preparó la codificación de Equity bajo la supervisión de la Comisión Codificadora del Departamento de Justicia y se envió a la imprenta el Título 34 de L.P.R.A. Debido a que para la fecha de la codificación no existía el citado Art. 6A, los codificadores, en vez de aclarar que no existía un artí-culo 6A, ya que el proyecto de ley que incluía un artículo con esa numeración no había sido añadido a la Ley de Ar *723mas, incorrectamente lo identificaron como el Art. 6 en 34 L.P.R.A. sec. 1027. Siendo, los textos de los Arts. 6 y 6A diferentes, la codificación errónea que aparecía en 34 L.P.R.A. sec. 1027 excluyó incorrectamente del beneficio de la probatoria a los infractores del citado Art. 6 (posesión ilegal de pistola), 25 L.P.R.A. sec. 416; y una vez aprobado el Art. 6A, concedió, también incorrectamente, este benefi-cio a los violadores del Art. 6A (posesión ilegal de dos (2) o más armas).
En resumen, una interpretación correcta del Art. 2 de la Ley de Sentencia Suspendida, supra, refleja que los convictos por infracción al Art. 6 de la Ley de Armas, supra, por poseer una pistola o revólver sin tener licencia para ello cualifican para el beneficio de sentencia suspendida siempre y cuando cumplan con los requisitos de ley. Por ello, y sólo si el tribunal de instancia determina que las peticionarias cualifican, se les podrá conceder el privilegio de la sentencia suspendida con respecto a la convicción por las dos (2) infracciones al Art. 6.
IV

Aplicación de la Ley de Sentencia Suspendida cuando co-existen convicciones por delitos que cualifican para el bene-ficio de la sentencia suspendida y delitos excluidos de este beneficio

Las peticionarias nos plantean como error que se les negara el beneficio de la sentencia suspendida para el de-lito de tentativa de asesinato para el cual, alegan, hubie-sen cualificado.(10) Sobre este particular expresan
*724[q]ue las recurrentes tienen que cumplir seis años de reclusión [por el delito de tentativa de asesinato] únicamente porque el delito de art. 8 no tiene probatoria por el cual fueron condena-das a cumplir solo 3 años.
O sea, que tienen que cumplir más cárcel (6 años) que la impuesta por el delito que no tiene probatoria (3). Esto también es injusto y constituye un castigo cruel. (Enfasis suprimido.) Moción al amparo de la Regla 29, pág. 2.
En vista de la confusión que refleja la determinación del tribunal de instancia, es necesario que aclaremos cómo debe aplicarse esta Ley.
Siempre que hemos analizado e interpretado los contornos de la Ley de Sentencia Suspendida hemos tenido presente que la misma tiene un propósito rehabilitador. En este sentido hemos resaltado que esta ley “tiene el propósito, entre otros, de hacer viable la implantación de la política pública enunciada en la Sec. 19 del Art. VI de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 379, a los efectos de 'propender, dentro de los recursos disponibles, al tratamiento adecuado de los delincuentes para hacer posible su rehabilitación moral y social’ ”. (Énfasis suprimido.) Pueblo v. Vega Vélez, supra, pág. 200. En este caso resaltamos también que la Ley de Sentencia Suspendida incorpora la discreción como
... parte o eje vital del esquema teórico de la misma. La razón es sencilla: para lograr los objetivos de este sistema resulta indispensable que los jueces de instancia tengan una gran fle-xibilidad, o discreción, en la administración de la misma. El logro del objetivo de la rehabilitación del convicto que persigue este sistema depende en gran medida de la facultad del juez de poder individualizar cada caso .... (Enfasis suprimido.) Pueblo v. Vega Vélez, supra, pág. 201.
Es dentro de este marco conceptual que debemos anali-zar la controversia que se nos presenta. ¿Tiene el tribunal sentenciador facultad para conceder los beneficios de sen-tencia suspendida en cuanto a los términos de reclusión impuestos por delitos cobijados por la Ley, aun cuando por *725los mismos hechos la persona haya sido convicta simultá-neamente por delitos excluidos de los beneficios, siempre que los términos de reclusión efectivamente impuestos por los delitos cobijados sean mayores que los términos im-puestos por los delitos excluidos y los mismos deban cum-plirse concurrentemente? Esta es la situación en el caso de autos. A las peticionarias se les impuso un término de re-clusión de seis (6) años por el delito de tentativa de asesi-nato y tres (3) años por cada violación a los Arts. 6 y 8 de la Ley de Armas, supra, concurrentes entre sí. De estos deli-tos, el único que la Ley excluye del beneficio de sentencia suspendida es el delito tipificado en el citado Art. 8.(11)
La Ley de Sentencia Suspendida no atiende directamente esta controversia ni le concede expresamente esta facultad al juez sentenciador, aunque tampoco lo prohíbe. Sin embargo, la Ley sí indica que, siempre que concurran los requisitos enumerados, el “Tribunal Superior podrá suspender los efectos de la sentencia que se hubiere dictado en todo caso de delito grave que no fuere” uno de los expresamente excluidos, “en todo caso de delito menos grave que surja de los mismos hechos o de la misma transacción que hubiere dado lugar, además, a sentencia por delito grave que no fuere de los excluidos” y en “los casos de delitos menos grave que no surjan de los mismos hechos o de la misma transacción que dio lugar a un delito grave”, cuando se le haya impuesto pená de reclusión. Art. 2 de la Ley de Sentencia Suspendida, según enmendado, supra. En estos casos el juez tiene discreción para suspender los efectos de la sentencia. El legislador no limitó expresamente esta discreción por haberse emitido convicciones simultáneas por varios delitos. En relación con la discreción que le concede la Ley al juez sentenciador, hemos dicho que la misma “naturalmente, significa tener poder para decidir en una u otra forma, esto es, para escoger entre uno o *726varios cursos de acciónPueblo v. Ortega Santiago, 125 D.P.R. 203, 211 (1990). No existe en la Ley impedimento para que en situaciones mixtas, como las descritas al co-mienzo de esta parte de la opinión, el Tribunal tenga a su disposición el “curso de acción” de suspender los efectos de las sentencias en relación con los delitos cobijados por los beneficios de la Ley.
Este curso decisorio es cónsono, además, con nuestros previos pronunciamientos en torno a la aplicación de la Ley de Sentencia Suspendida. El mismo permite que el juez sentenciador pueda evaluar las características parti-culares de cada caso y, a su tenor, decidir si la suspensión de los efectos de la sentencia en relación con los delitos cobijados hace posible la rehabilitación de la persona. Per-mite, también, el grado de flexibilidad necesario para ad-ministrar efectivamente la Ley, al reconocer un curso de acción adicional para que el juez pueda ejercer su discreción. Consecuentemente, resolvemos que, en casos como el de marras,(12) tiene facultad el juez sentenciador de conceder la suspensión de los efectos de la sentencia en relación con los delitos cobijados por la Ley.(13)
*727En estos casos el tribunal de instancia debe ordenar a la oficina de los Oficiales Probatorios que realice el informe presentencia para aquellos delitos que no estén excluidos por el Art. 2 de la Ley de Sentencia Suspendida, supra.(14) Si el convicto cualifica, el juez no está impedido de conceder el privilegio de la sentencia suspendida con respecto a aquellos delitos que no estén excluidos, aun cuando el convicto tenga que cumplir cierto tiempo en reclusión por aquellos delitos excluidos del beneficio de la probatoria. El juez debe, entonces, hacer la determinación en cuanto a cada uno de los delitos que no estén excluidos en el Art. 2 de la Ley de Sentencia Suspendida, supra, y conceder la suspensión si el convicto cualifica. Cuando proceda su concesión, la suspensión será efectiva desde que deba comenzarse a cumplir la sentencia, aun cuando simultáneamente la persona esté recluida por los delitos ex-cluidos de los beneficios, por haberse impuesto las penas de forma concurrente. En estos casos, una vez la persona cumpla en reclusión por los delitos excluidos, podrá seguir cumpliendo en libertad a prueba el remanente del período, *728correspondiente a los delitos cobijados por los que se le concedió el beneficio, para los cuales el término de reclu-sión impuesto fue mayor que aquel que se impuso para los delitos excluidos. Cuando las penas se impongan consecu-tivamente y se conceda la suspensión de la sentencia por los delitos no excluidos, deberá cumplirse primero en reclu-sión la pena por los delitos excluidos y luego, en libertad bajo palabra, las demás sentencias.
En el presente caso, la defensa presentó una moción de circunstancias atenuantes y, con la anuencia del Ministerio Público, el juez la declaró con lugar.(15) Por ello rebajó la pena por la infracción a los citados Arts. 6 y 8 de la Ley de Armas a sólo tres (3) años y a seis (6) años la pena por la tentativa de asesinato, que en los tres (3) delitos es el mí-nimo permitido por ley.(16)
El foro de instancia ordenó, a solicitud de las convictas, que se refiriese su caso a la oficina de los Oficiales Proba-torios para que rindiese el informe presentencia. El tribunal, sin embargo, no determinó si las peticionarias cualifi-caban para el privilegio de la sentencia suspendida con respecto al delito de tentativa de asesinato. Entendió que una vez convictas por un delito excluido del beneficio de la Ley de Sentencia Suspendida, el tribunal no tenía facultad para conceder el beneficio con respecto a los otros delitos *729que no están excluidos del beneficio de la probatoria. Así se desprende de la Orden de 11 de diciembre de 1990 emitida por el Tribunal Superior: “el Tribunal está impedido de conceder probatoria por la comisión del delito de [infracción] al Artículo 8 de la Ley de Armas de P.R.” Apén-dice, pág. 52. Esta actuación queda recogida también en la Exposición Narrativa de la Prueba.(17)
Se ordenó el ingreso de las apelantes a la c[á]rcel por estar prohibido por Ley conceder el régimen de sentencia suspendida en las sentencias impuestas en los casos de violación a la Ley de Armas. Se ordenó que todas las penas se cumplieran de ma-nera concurrente. Apéndice, pág. 76.
El tribunal sentenciador erró al así disponer.
Las peticionarias presentaron prueba de circunstancias atenuantes que justificaron se dictara una sentencia benigna. Conforme con la Regla 162.4 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dichas circunstancias también pueden ser utilizadas para suspender los efectos de la sentencia. Procede, pues, que se devuelva este caso al tribunal de instancia para que éste haga, conforme a su discreción, la determinación que corresponda en cuanto al beneficio de sentencia suspendida para el delito de tentativa de asesinato, así como para el resto de los delitos por los que resultaron convictas las peticionarias, que estén cobijados por la Ley de Sentencia Suspendida.
*730V

Conclusión

Por los fundamentos aquí expresados, se expedirá el auto solicitado y se dictará sentencia confirmando la sen-tencia condenatoria dictada contra las acusadas Blanca Iris Molina Virola, Lydia Molina Virola y Marta Molina Virola, según modificada por el anterior Tribunal de Ape-laciones, Sección Sur, y se devuelve el caso al Tribunal de Primera Instancia, Sala Superior de Ponce, para que éste determine si las tres (3) acusadas cualifican para el benefi-cio de la sentencia suspendida a tenor con lo resuelto en esta opinión.
El Juez Asociado Señor Rebollo López emitió una opi-nión concurrente y disidente. El Juez Asociado Señor Ne-grón García disintió con una opinión escrita.

 Art. 26 del Código Penal de 1974 (33 L.P.R.A. sec. 3121).


 Art. 153 del Código Penal de 1974 (33 L.P.R.A. sec. 4194).


 Art. 260 del Código Penal de 1974 (33 L.P.R.A. sec. 4521).


 Art. 179 del Código Penal de 1974 (33 L.P.R.A. sec. 4285).


 No debe confundirse la libertad a prueba o probatoria con la libertad bajo palabra {parole).


 En Pueblo v. Vega Vélez, 125 D.P.R. 188 (1990), resolvimos que el tribunal de instancia podrá imponer hasta un (1) año de reclusión como condición para obtener los beneficios de una sentencia suspendida en aquellos casos en que así lo entienda procedente y necesario.


 La concesión del beneficio de sentencia suspendida recae en la discreción del juzgador. Aunque dicha discreción es amplia, ésta no puede estar sujeta a arbitrariedad. Pueblo v. Ortega Santiago, 125 D.P.R. 203 (1990); Pueblo v. López Rosario, 126 D.P.R. 845 (1990). Sin embargo, una vez concedida una probatoria, el convicto adquiere un derecho a su libertad que está limitado por las condiciones fijadas para gozar del mismo. Martínez Torres v. Amaro Pérez, 116 D.P.R. 717, (1985); Maldonado Elias v. González Rivera, 118 D.P.R. 260, 276 (1987).
Debido a que la libertad condicionada constituye un “derecho limitado”, el con-finado tiene derecho a ser oído antes de que dicho derecho le sea revocado. Torres Rosario v. Alcaide, 133 D.P.R. 707 (1993); Martínez Torres v. Amaro Pérez, supra; Maldonado Elias v. González Rivera, supra. A tenor con la norma establecida juris-prudencialmente, se enmendó el Art. 4 de la Ley de Sentencia Suspendida, 34 L.P.R.A. see. 1029, para establecer un mecanismo de revocación de la libertad a prueba que cumpliera con los requerimientos del debido procedimiento de ley. Ley Núm. 31 de 29 de mayo de 1986 (34 L.P.R.A. sec. 1027a).


 A la fecha en que se suscribe esta opinión, la codificación del Art. 2 de la Ley de Sentencia Suspendida en la see. 1027 del Título 34 L.P.R.A. ha sido corregida. No obstante, entendemos prudente consignar la siguiente explicación para atender si-tuaciones que erróneamente se hayan atendido al tenor de la codificación anterior.


 Anteriormente se había cometido otro error en relación con la codificación en la sec. 1027 del Título 34 de L.P.R.A. En el Suplemento Acumulativo correspondiente a 1990, la parte pertinente de dicha sección disponía como sigue:
“El Tribunal Superior podrá suspender los efectos de la sentencia que se hu-biera dictado en todo caso de delito grave que no fuere asesinato, robo, incesto, extorsión, violación, crimen contra natura, actos lascivos o impúdicos cuando la víc-tima fuere menor de 14 años, secuestro, escalamiento, incendio malicioso, sabotaje de servicios públicos esenciales, infracción a las secs. 417 y 418a del Título 25 en su modalidad de delito grave, 426 y 428 del Título 25, o cualquier violación a la Ley de Explosivos de Puerto Rico ...”. (Enfasis suplido.)
Conforme a esta redacción, el Art. 8A de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 418a, aparentaba estar también excluido de los beneficios de sentencia suspendida. En esa ocasión se hacía referencia a la Ley Núm. 8 de 30 de noviembre de 1989 como fuente de la disposición codificada. Sin embargo, como vimos, dicha ley hace referencia en su texto al Art. 8 de la Ley de Armas de Puerto Rico, supra, no al Art. 8A. La codificación en L.P.R.A., por lo tanto, fue errónea.
En Pueblo v. Texidor Seda, 128 D.P.R. 578 (1991), citamos la sec. 1027 del Título 34 de L.P.R.A. que aparecía en el Suplemento Acumulativo de 1990. Este error, sin embargo, no produce consecuencia alguna en relación al resultado a que allí llegamos. El caso trataba de la Ley de Sentencia Suspendida en relación con el Art. 404 de la Ley de Sustancias Controladas de la referida ley, Ley Núm. 4 de 23 de junio de 1971, según enmendada, 24 L.P.R.A. sec. 2404, y no en cuanto a su aplicación a la Ley de Armas de Puerto Rico.


 La Ley Núm. 33 de 27 de julio de 1993 enmendó el Art. 2 de la Ley de Sentencia Suspendida, supra, a los fines de excluir de los beneficios de sentencia suspendida y libertad bajo palabra a toda persona que utilice o intente utilizar un arma de fuego en la comisión de un delito grave o su tentativa. Al momento de la convicción de las apelantes, dicha enmienda aún no había sido aprobada.


 Véase el esc. 10, sobre el estado de derecho vigente en la actualidad en relación con el delito de tentativa de asesinato.


 El mismo análisis sería aplicable cuando las sentencias deban cumplirse consecutivamente.


 Aunque la controversia que hoy resolvemos no se nos había planteado directamente con anterioridad, cabe señalar que este Tribunal ha atendido casos en los que los tribunales de instancia han concedido los beneficios de la Ley de Sentencia Suspendida de forma consistente con la que hoy avalamos. Así, por ejemplo, en De Jesús v. Ramírez, Alcaide Cárcel, 72 D.P.R. 297 (1951), el peticionario fue convicto por los delitos de mutilación y portación de armas. Por el primer delito el tribunal le impuso una pena de reclusión de cuatro (4) años; por el segundo delito el tribunal impuso una pena de reclusión de cuatro (4) meses. Así las cosas, el tribunal senten-ciador concedió la probatoria en relación con el delito de mutilación, que cualificaba para dicho beneficio, mas no así en relación con otro delito por carecer de autoridad legal para ello. Las sentencias se impusieron de forma consecutiva, cumpliéndose primero la pena por el delito de mutilación. En esa ocasión dijimos:
“El tribunal de distrito se confrontó con un difícil problema en este caso. La teoría de la probatoria es que ésta deberá concederse en aquellos casos en que está justificado el evitar encarcelación alguna. Esta teoría no podía lograrse totalmente en el presente caso porque la corte inferior carecía de autoridad para suspender la sentencia de cuatro meses. Frente a este dilema, quizá hubiera sido más propio, desde el punto de vista de la rehabilitación, exigir que se cumpliera la sentencia de cuatro meses de cárcel, antes y no después de la sentencia probatoria. Pero la corte inferior tenía autoridad legal para disponer lo último según hizo en este caso.” (Cita y escolio omitidos.) De Jesús v. Ramírez, Alcaide Cárcel, supra, págs. 300-301.
*727En el razonamiento está implícito el reconocimiento que la actuación del tribunal sentenciador, al conceder la suspensión en relación al delito que cualificaba, fue correcta.
De igual manera, en Pueblo v. Martínez Vega, 98 D.P.R. 946 (1970), tuvimos ante nuestra consideración un caso en el cual el apelante había sido convicto por el delito de homicidio involuntario (cobijado por la Ley de Sentencia Suspendida) y por infracción a la Ley de Armas. Por el primero fue sentenciado a cumplir tres (3) años de reclusión y, por el segundo, un (1) año. La sentencia de tres (3) años le fue sus-pendida; no así la de un (1) año. Avalamos ese proceder diciendo que
“[f]ue en virtud de esta disposición legal [la Ley de Sentencia Suspendida vi-gente al momento] que el tribunal sentenciador suspendió los efectos de la sentencia en el caso de homicidio involuntario, mas como correctamente resolvió el Hon. Juez Gil Rivera, no procedía, como cuestión de derecho, la suspensión de los efectos de la sentencia dictada en el caso por infracción a la Ley de Armas.” Pueblo v. Martínez Vega, supra, pág. 956.


 El Art. 59 del Código Penal, 33 L.P.R.A. sec. 3283, dispone:
“La imposición de la pena requerirá un informe pre-sentencia, el cual será man-datorio en los delitos graves y a discreción del tribunal en los delitos menos graves. Estos informes estarán a disposición de las partes.
“No se impondrá ninguna limitación a la naturaleza de la información concer-niente al historial completo, carácter y conducta de la persona convicta que el tribunal pueda considerar a los efectos de imponer sentencia.” Véase la Regla 162.1 y ss. de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


 La Regla 162.4 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone que tanto el acusado como el Fiscal podrán solicitar del tribunal que escuche la prueba de circunstancias atenuantes o agravantes a los fines de la imposición de la pena. El tribunal celebrará una vista cuando exista controversia real sobre un hecho material que requiera la presentación de prueba. En dicha vista el Fiscal podrá presentar prueba de circunstancias agravantes que justifiquen una sentencia rigurosa o el que no se deban suspender los efectos de la sentencia, o en caso contrario, que se impon-gan condiciones estrictas. Por su parte, el acusado podrá presentar prueba de cir-cunstancias atenuantes que a su juicio justifiquen que se dicte una sentencia be-nigna o que se suspendan sus efectos. Véase, también, la Regla 171 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


 La penalidad por la infracción al citado Art. 6 de la Ley de Armas, cuando median circunstancias atenuantes, es de tres (3) años. 25 L.P.R.A. sec. 448(c). Para la pena por infringir el Art. 8, véase 25 L.P.R.A. sec. 452. La pena del delito de tentativa de asesinato, con atenuantes, es de seis (6) años porque es la mitad de los doce (12) años que dispone la ley para el delito de asesinato. Art. 27 y 84 del Código Penal de 1974 (33 L.P.R.A. secs. 3122 y 4003).


 Véase el Acta de la vista celebrada el 20 de diciembre de 1990 en el Tribunal Superior, Sala de Ponce: “El Tribunal informa a las partes que ‘las acusadas están confinadas por que [sic] el Artículo 8 — Ley de Armas fue cometido tres (3) o cuatro (4) semanas [después] que la legislatura aprobó el no conceder la probatoria en cuanto a dicho artículo’.”
Las peticionarias fueron convictas por delitos que no estaban excluidos de la Ley de Sentencia Suspendida, por lo que el tribunal debió determinar si cualificaban para la libertad a prueba por el delito de tentativa de asesinato. Una vez cumplida la pena de reclusión, por ejemplo, de tres (3) años por las infracciones a la Ley de Armas de Puerto Rico, por tratarse de penas concurrentes, las acusadas hubiesen terminado de extinguir los últimos tres (3) años de la pena de seis (6) años por la tentativa de asesinato bajo el régimen de libertad a prueba.